IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                           March 10, 2009
                              No. 08-30295
                                                        Charles R. Fulbruge III
                                                                Clerk




RODNEY ATKINS; HEBERT L. BREAUX; RAYMOND AUSTIN;
DEMOND BANKS; JOHN L. BOOKER; et al.,

                                       Plaintiffs-Appellants,

versus

FERRO CORPORATION,

                                       Defendant-Appellee.

                             **********

JACQUELINE T. SPEARS; SIMON P. ARMWOOD; JANICE BARKLER;
ARCHIE L. BORSKEY; JOE L. CLARK; et al.,

                                       Plaintiffs-Appellants,

versus

FERRO CORPORATION,

                                       Defendant-Appellee.

                             **********
                           **********

JOSHUA ASHLEY; MICHAEL BELL; BRIAN BENENUTI;
ALLEN BABIN; COREY BROWN; et al.,

                                      Plaintiffs-Appellants,

versus

ED FRINDT, Ferro Corporation, Plant Manager,

                                      Defendant-Appellee.

                           **********

PAUL BAKER; et al.,

                                      Plaintiffs-Appellants,

versus

FERRO CORPORATION,

                                      Defendant-Appellee.

                           **********

JOSHUA ASHLEY; et al.,

                                      Plaintiffs-Appellants,

versus

FERRO CORPORATION,

                                      Defendant-Appellee.

                           **********



                                  2
                                     **********

WILL GASPARD; et al.,

                                                   Plaintiffs-Appellants,

versus

ED FRINDT, Plant Manager; FERRO CORPORATION,

                                                   Defendants-Appellees.




                                _______________________

                   Appeals from the United States District Court
                       for the Middle District of Louisiana
                                 No. 3:03-CV-945




Before SMITH, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*


       The parties dispute whether the amount in controversy is sufficient for
diversity jurisdiction. We have reviewed the briefs and pertinent portions of the
record and have heard the arguments of counsel. We also have consulted applic-
able sources of law.
       We can look to similar cases to assist in determining the amount in contro-


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              3
                                    08-30295

versy. See, e.g., Marcel v. Pool Co., 5 F.3d 81, 82-83 (5th Cir. 1993). This case
is largely controlled and informed by No. 07-30530, In re 1994 Exxon Chem. Fire,
2009 U.S. App. LEXIS 2639 (5th Cir. Feb. 4, 2009).
      The district court, albeit without benefit of the decision in Exxon, correctly
decided that the amount-in-controversy requirement is satisfied. Because plain-
tiffs presented no expert testimony in support of causation, there is no error in
the summary judgment to Ferro Corporation. See Allen v. Pa. Eng’g Corp., 102
F.3d 194, 199 (5th Cir. 1996). The judgment is AFFIRMED, essentially for the
reasons given by the district court.




                                         4